DETAILED ACTION
This Office Action is in response to Application filed on 25 September 2019.
Claims 1-15 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an interface component adapted to”, “an identification component adapted to”, “a modelling component adapted to”, “a clustering component based on”, “an association component associating”, “a log editor adapted to”  in claims 11-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al., U.S. Patent App. Pub. 2011/0185234, hereinafter referred to as “Cohen”.

Referring to claim 1, Cohen discloses a method of processing event logs (See abstract). - A method of processing an event log, the method comprising: 
Cohen discloses a log file storing received events, where events from application software process (See paragraphs 0020 and 0028). - obtaining an event log, the event log comprising a log of event occurrences for an executed process; 
Cohen discloses identifying groups of related events, including events that repeat (See paragraphs 0020 and 0124). - identifying repeating events in the event log;  
Cohen discloses a dictionary with templates to identify groups of related events and relate to application software process (See paragraph 0020). - 5obtaining an events embedding model representative of relationships between a plurality of events of one or more processes; 
Cohen discloses the dictionary is a cluster dictionary and clustering groups of the log, where the groups are related events (See paragraphs 0020, 0032, 0071). - based on the events embedding model, clustering the repeating events into one or more groups, each group comprising at least one of the identified repeating events; 
Cohen discloses a cluster ID scheme (See Fig. 4, 6, 7a, 7b, paragraph 0032 and 0049). - associating each of the one or more groups with a respective identifier; and  
Cohen discloses a reduced log where events are replaced the cluster ID scheme (See Fig. 7a, 7b paragraph 0011, 0049, and 0074). - 10for each identified repeating event in the event log, replacing the repeating event in the event log with the identifier associated with the group that the repeating event is a member of.

Referring to claim 2, Cohen discloses the event is a string of words with word ordering being important (See paragraphs 0021, 0038). - The method of claim 1, wherein obtaining an event log comprises:  15generating a process string, wherein event occurrences are represented as words, and wherein the ordering of the words in the string is representative of the order of the event occurrences.

Referring to claim 4, Cohen discloses clustering the events into groups (See paragraph 0020, 0032, 0071). Cohen discloses splitting a cluster, and thus removing a group from the cluster (See paragraph 0042, 0054, 0061, 0064). - The method of claim 1, wherein clustering the identified repeating events into one or more groups comprises: clustering the identified repeating events into a plurality of groups; analyzing the plurality of groups to identify an outlier to the plurality of groups; and222018PF00653 removing the identified outlier from the plurality of groups.

Referring to claim 5, Cohen discloses determining if an event belongs to a group by comparing to a threshold and using a splitting threshold (See paragraph 0051, 0055). - The method of claim 4, wherein analyzing the plurality of groups to identify an outlier to the plurality of groups comprises: 5 comparing the number of members of a group with a threshold value; and identifying the group as an outlier based on comparison result.

Referring to claim 6, Cohen discloses the event logs are of processes that running (See paragraph 0127). - The method of claim 1, wherein the one or more processes comprise the executed process.

Referring to claim 7, Cohen discloses vector representation of the clusters (See paragraph 0015). - The method of claim 1, wherein the events embedding model comprises a vector representation of relationships between a plurality of events.

Referring to claim 8, Cohen discloses the cluster dictionary mapping the events and measuring the distances (See paragraph 0038).  Cohen discloses the cluster is based on the threshold of the distance (See paragraph 0049). - The method of claim 7, wherein clustering the repeating events into one or 15more groups comprises: determining distances between the repeating events in the vector representation; and clustering the repeating events into one or more groups based on the determined distances.

Referring to claim 9, Cohen discloses a computer-readable medium storing software that implements the method (See paragraph 0030). -  A computer program product for processing an event log, wherein the computer program product comprises a computer-readable storage medium having computer- readable program code embodied therewith, the computer-readable program code configured to perform all of the steps of claim 1.

Referring to claim 10, Cohen discloses a processor of a computer system that processes the instructions from the computer-readable medium that implements the method (See paragraph 0028, 0029, and 0030). -  A system comprising at least one processor and the computer program product of claim 9.

Referring to claim 11, Cohen discloses a computer system for implementing the processing of event logs (See Abstract, and paragraphs 0028-0030). - A system for processing an event log, the system comprising: 
Cohen discloses a log file storing received events, where events from application software process (See paragraphs 0020 and 0028). - an interface component adapted to obtain an event log, the event log comprising a log of event occurrences for an executed process; 
Cohen discloses identifying groups of related events, including events that repeat (See paragraphs 0020 and 0124). – an identification component adapted to identify repeating events in the event log; 232018PF00653
Cohen discloses a dictionary with templates to identify groups of related events and relate to application software process (See paragraph 0020). - a modelling component adapted to obtain an events embedding model representative of relationships between a plurality of events of one or more processes;
Cohen discloses the dictionary is a cluster dictionary and clustering groups of the log, where the groups are related events (See paragraphs 0020, 0032, 0071). - a clustering component based on the events embedding model, clustering the repeating events into one or more groups, each group comprising at least one of the identified 5repeating events; 
Cohen discloses a cluster ID scheme (See Fig. 4, 6, 7a, 7b, paragraph 0032 and 0049). - an association component associating each of the one or more groups with a respective identifier;
Cohen discloses a reduced log where events are replaced the cluster ID scheme (See Fig. 7a, 7b paragraph 0011, 0049, and 0074). - and a log editor adapted to, for each identified repeating event in the event log, replace the repeating event in the event log with the identifier associated with the group that 10the repeating event is a member of.

Referring to claim 12, Cohen discloses the event is a string of words with word ordering being important (See paragraphs 0021, 0038). - The system of claim 11, wherein the interface component is configured to generate a process string, wherein event occurrences are represented as words, and wherein the ordering of the words in the string is representative of the order of the event occurrences.

Referring to claim 13, Cohen discloses clustering the events into groups (See paragraph 0020, 0032, 0071). Cohen discloses splitting a cluster, and thus removing a group from the cluster (See paragraph 0042, 0054, 0061, 0064). - The system of claim 11, wherein the clustering component is configured to: clustering the identified repeating events into a plurality of groups; analyze the plurality of groups to identify an outlier to the plurality of groups; and remove the identified outlier from the plurality of groups.

Referring to claim 14, Cohen discloses determining if an event belongs to a group by comparing to a threshold and using a splitting threshold (See paragraph 0051, 0055). - The system of claim 13, wherein clustering component is configured to compare the number of members of a group with a threshold value, and to identify the group as an outlier based on comparison result.

Referring to claim 15, Cohen discloses vector representation of the clusters (See paragraph 0015). Cohen discloses the cluster dictionary mapping the events and measuring the distances (See paragraph 0038).  Cohen discloses the cluster is based on the threshold of the distance (See paragraph 0049). - The system of claim 11, wherein the events embedding model comprises a vector representation of relationships between a plurality of events, and wherein the clustering component is adapted to: determine distances between the repeating events in the vector representation; and cluster the repeating events into one or more groups based on the determined distances.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent 10,505,825 to Bettaiah et al.
- Creation of related event groups from IT service monitoring
U.S. Patent 10,956,296 to Puri et al.
- Log file even correlation
U.S. Patent App. Pub. 2018/0102938 to Yoon et al.
-Cluster processing of log messages
U.S. Patent App. Pub. 2019/0034517 to Byrd
- Log event cluster analytics
U.S. Patent App. Pub. 2019/0354457 to Urmanov et al.
- Anomaly detection of events in clustered log messages

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648. The examiner can normally be reached M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        July 15, 2022